EXHIBIT 10.41

 

LEASE SCHEDULE NO. 008R

“This Lease Schedule No. 008R replaces Lease Schedule No. 008.”

 

This Lease Schedule is issued pursuant to the Lease Agreement Number ST053006
dated May 30, 2006. The terms of the Lease Agreement and serial numbers
contained on Certificate of Acceptance Numbers ST053006-005-001 thru
ST053006-005-020 and ST053006-008-001 thru ST053006-008-003 are a part hereof
and are incorporated by reference herein.

 



LESSOR LESSEE Farnam Street Financial, Inc. Staar Surgical Company 5850 Opus
Parkway, Suite 240 1911 Walker Avenue Minnetonka, MN  55343 Monrovia, CA 91016  
    SUPPLIER OF EQUIPMENT LOCATION OF EQUIPMENT Various Same as above

 









Initial Term of Lease from Commencement Date: 36 months

Monthly Lease Charge: $24,941.00

Delivery and Installation: August 2013 – May 2014

Commencement Date: June 1, 2014

Security Deposit: $24,941.00. Provided that there has been no event of default
and Lessee has returned all of the Equipment under this Lease Schedule per the
terms of the Lease Agreement, this security deposit will be returned to Lessee.

 

EQUIPMENT

 

MANUFACTURER   QTY   MACHINE/MODEL EQUIPMENT DESCRIPTION (including features)





See Attachment A

 

The total Equipment cost on this Lease Schedule is $964,611.80. The Monthly
Lease Charge will be prorated and charged as interim rent between the
Installation Date of each item of Equipment, as Lessee indicates on the
Certificate(s) of Acceptance, and the Commencement Date. Interim rent billed
prior to the Commencement date shall not reduce or offset Lessee’s
post-Commencement Monthly Lease Charge obligations hereunder.

 

 

 



Every Term is Agreed to and Accepted:   Every Term is Agreed to and Accepted:  
        FARNAM STREET FINANCIAL, INC.   STAAR SURGICAL COMPANY “LESSOR”  
“LESSEE”           By: /s/  Steven C. Morgan   By:    /s/  Deborah Andrews      
    Print     Print   Name: Steven C. Morgan   Name: Deborah Andrews            
        Title:      President   Title: Chief Accounting Officer                
    Date:      June 17, 2014   Date: May 29, 2014





 



 

 



 

 



Rider Number: 006     Lease Agreement Number: ST053006     Lease Schedule
Number: 008     Lessee Name: STAAR SURGICAL COMPANY     Lease Dated: MAY 30,
2006



 

 

 

PURCHASE OPTION

 

 

Lessee shall have the option to purchase the Equipment in its physical
possession and on this Lease Schedule at the end of the initial term, in whole
and not in part, on an as-is, where-is, retail, in-place basis, for the then
determined mutually-agreed purchase price (plus applicable taxes) provided that
(i) an Event of Default has not occurred, (ii) Lessor has received all of the
Lease Charges due under the Lease Schedule prior to Lessee exercising this
option to purchase (including all late fees whether billed or unbilled), (iii)
Lessor has received payment for all unpaid late fees and estimated property
taxes, if any, and (iv) Lessor has received written notice of Lessee's election
to exercise said purchase option not less than one hundred twenty (120) days
prior to the last date of the initial term of this Lease Schedule.

 

Lessee will receive title to the Equipment free and clear of all known liens
only after Lessee has performed all of its obligations associated with the Lease
Agreement and Lessor has been paid all sums due or becoming due under both this
purchase option and the Lease Agreement, including, whether billed or not, all
lease charges, taxes, and late fees. Lessor shall retain all monies received in
association with the Lease Schedule including all rent, taxes, security deposits
and other monthly lease charges and Lessee hereby waives any right to offset
these monies against the costs associated with the exercise of this purchase
option. Any sales or use tax due and not paid on these monies shall be added to
the purchase price above.

 

 

 



Every Term is Agreed to and Accepted:   Every Term is Agreed to and Accepted:  
        FARNAM STREET FINANCIAL, INC.   STAAR SURGICAL COMPANY “LESSOR”  
“LESSEE”           By: /s/  Steven C. Morgan   By:    /s/  Deborah Andrews      
    Print     Print   Name: Steven C. Morgan   Name: Deborah Andrews            
        Title:      President   Title: Chief Accounting Officer                
    Date:      August 13, 2013   Date: August 9, 2013





 



 

